Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome all of the previously relied upon claim objections, 112(d) rejection, obviousness type prior art rejections, and double patenting rejection.  Specifically, the prior art rejection to Kim et al. has been withdrawn as variable R4 no longer includes silyl groups.  It can readily be seen that Kim et al. requires such a group at the variable R4 position as shown in general formula 1B (paragraph 0050).  The prior art rejection to Su et al. has been withdrawn using the 102(b)(2)(C) exception.  The terminal disclaimer has been approved and the obviousness type double patenting rejection has been withdrawn.  Organic electroluminescent devices which comprise the organometallic compounds satisfying claim 1 are shown to have high external quantum efficiency, luminous efficiency, and power efficiency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766